Mr. Justice Audrey
delivered the opinion of the court,
In consequence of a writ of certiorari issued to the judge of the District Court of Aguadilla on the petition of Victor Primo Martínez we have before us the original record of the action brought in that court by José C. Rivera against the said Martinez.
The action is for damages in the sum of $20,000. The defendant filed a counter-complaint for $30,000 and the dis-*46triet court entered judgment for the plaintiff for the sum of one dollar and"'dismissed the counter-complaint.
The plaintiff having’ appealed from the said judgment and this court having disposed of the appeal on December 6, 1918, and communicated to the lower court its decision adjudging that the defendant pay to the plaintiff the sum of $3,000, Víctor P. Martinez appeared here and alleged that our judgment was being executed notwithstanding the fact that his appeal from the judgment of the district court in tbe said action was pending,- This is true, but the defendant in the action did very little to forward the prosecution of his appeal, if indeed he did not forfeit his right to its consideration, a question which we need not now rule on specially. It rather appears that he relied on obtaining a favorable result in the determination of- the appeal taken by his adversary, for he endeavored to procure that certain papers be included as part of the record already sent up to this court, and the only record sent up in this action was that of the plaintiff.
It appears from the record that the defendant appealed from the judgment and that on November 15, 1917, he presented to the trial judge for his examination and approval a proposed statement of the case and bill of exceptions to be included in the judgment roll, a transcript of which he was required to submit'to this court for the decision of his appeal.
On December 22, 1917, the District Court of Aguadilla refused to approve the same, but allowed the defendant ten days in which to present another. No further steps are sliown to have been taken by the defendant for the prosecution of his appeal, nor .had he filed in this court any transcript for our consideration- until he petitioned for a writ of certiorari upon seeing that an attempt was being made to execute our judgment.
. - In view of these facts we are not inclined tó make use of. our discretional power to correct the proceedings, for *47the only result would be to stay for a short time the execution of the judgment which we rendered in tile plaintiff’s appeal.
The writ issued in this case should be discharged.

Writ discharged.

Chief Justice Hernández and Justices "Wolf, del Toro and Hutchison concurred.